IN THE SUPREME COURT OF PENNSYLVANIA



IN RE: REESTABLISHMENT OF THE              :    NO. 317
MAGISTERIAL DISTRICTS WITHIN               :
THE 30th JUDICIAL DISTRICT OF                   MAGISTERIAL RULES DOCKET
                                           :
THE COMMONWEALTH OF
PENNSYLVANIA                               :


                                   AMENDED ORDER



PER CURIAM

       AND NOW, this day 9th day of March 2015, the Order dated February 25, 2013
that Reestablished the Magisterial Districts of the 30th Judicial District (Crawford
County) of the Commonwealth of Pennsylvania, is hereby AMENDED as follows:
Magisterial District 30-3-06 shall include the City of Titusville. The Order of February 25,
2013 shall remain in effect in all other respects.